     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 1 of 31



                   United States District Court
                     District of Massachusetts

                                   )
                                   )
                                   )
                                   )
                                   )
In re: Karyopharm Therapeutics     )
Inc., Securities Litigation        )     Civil Action No.
                                   )     19-11972-NMG
                                   )
                                   )
                                   )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     This is a putative securities fraud class action brought by

lead plaintiff Dr. Myo Thant (“Dr. Thant” or “plaintiff”) on

behalf of himself and other similarly situated investors against

Karyopharm Therapeutics Inc. (“Karyopharm” or “defendant”) and

several Karyopharm directors and executive officers (“the

Individual Defendants”) (collectively, “defendants”).         Dr. Thant

alleges that Karyopharm investors have been harmed because they

purchased the company’s common stock at prices that were

artificially inflated by defendants materially misleading

statements and omissions about selinexor, its leading drug

candidate for the treatment of certain advanced cancers.

     Pending before the Court is defendants’ motion to dismiss

the second amended complaint (“the SAC”) for failure to state a

                                 - 1 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 2 of 31



claim.   For the reasons that follow, that motion will be allowed

and the SAC will be dismissed without prejudice.

I.   Background

     The following summary is based upon the factual allegations

stated in the second amended complaint which are accepted as

true for the purpose of the pending motion to dismiss.

Karyopharm is a Massachusetts-based, commercial-stage

biopharmaceutical company that develops and commercializes

treatments for cancer and other serious diseases.        Plaintiff is

a Maryland resident who supposedly purchased and retained

Karyopharm securities in or traceable to the public offerings of

the company’s common stock conducted in or about April, 2017,

and May, 2018.    He contends that the purchase price of those

securities was artificially inflated because Karyopharm

executives made several misrepresentations and omissions with

respect to the safety and efficacy of selinexor between March 2,

2017, and February 22, 2019 (“the Class Period”).

     Also during that period, i.e. in August, 2018, Karyopharm

submitted to the Food and Drug Administration (“the FDA”) a new

drug application (“NDA”) for selinexor in combination with

dexamethasone for the treatment of multiple myeloma in adults

who have received at least three prior cancer treatments or

therapies.   Six months later, on or about February 22, 2019, the

FDA publicly released a briefing document (“the February
                                 - 2 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 3 of 31



briefing document”), apparently revealing a long history of

toxicity and limited efficacy of selinexor.       Karyopharm’s stock

price subsequently plummeted from a closing price of $8.97 per

share on February 21, 2019, to $5.07 per share the next day.

Four days after that, the FDA convened its Oncologic Drug

Advisory Committee (“ODAC”) which voted to delay the approval of

selinexor pending additional data from the company’s Phase 3

clinical trial, BOSTON, causing Karyopharm’s stock price to fall

farther to $4.13 per share.

     Thereafter, Karyopharm amended its NDA for selinexor,

narrowing the group of potential patients to those suffering

from multiple myeloma who have received at least four (rather

than three) prior lines of treatment, a population for which

there was no approved therapy.     In July, 2019, the FDA approved

selinexor for that indication and, by the time this lawsuit was

filed in September, 2019, the price of the company’s common

stock had risen to $11.67 per share.

     A. The Clinical Trials and Alleged Misleading Statements

          1. Phase 1

     The company initiated Phase 1 clinical testing for

selinexor in 2012, primarily evaluating the toxicity, safety and

tolerability of the drug in patients with multiple myeloma and

acute myeloid leukemia (“AML”), among other types of cancer.

The trial consisted of several study-arms and cohorts, three
                                 - 3 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 4 of 31



arms of which studied the drug with respect to patients with

multiple myeloma who had received at least three prior lines of

cancer treatment or therapy.     Patients received selinexor either

alone (monotherapy) or in combination with different doses of

dexamethasone, a steroid often used in combination with cancer

treatments.

     During Phase 1, several patients had to discontinue

treatment with selinexor prematurely due to adverse reactions

caused by the drug’s toxicity.     Furthermore, as to the 56

multiple myeloma patients receiving monotherapy, only one

responded to the treatment, i.e. 55 out of 56 patients showed no

signs of effective treatment.     Karyopharm, nonetheless,

proceeded to Phase 2 testing for selinexor, commencing the SOPRA

trial in June, 2014, and STORM in May, 2015.

          2. SOPRA

     SOPRA (Selinexor in Older Patients with Relapsed/Refractory

AML) was designed primarily to treat patients 60 years or older

suffering from AML who were ineligible for standard intensive

chemotherapy and/or transplantation.      Trial participants

received either a fixed dose of selinexor twice per week or

standard treatment from their physicians.       According to the FDA,

the trial data reported a median overall survival rate for

selinexor-treated patients of 94 days, compared to 170 days for

patients receiving standard care.     It also purportedly showed
                                 - 4 -
        Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 5 of 31



that 100% of the evaluable patients who received the drug

experienced some adverse event (“AE”), 80% experienced a serious

AE and 20% suffered from an AE that resulted in death.

     Thus, on March 2, 2017, Karyopharm announced in a press

release that it would be terminating the SOPRA trial (“the SOPRA

press release”).      The disclosed reasons for the termination were

not the drug’s toxicity but, instead, that the study did not

reach statistical significance on its primary endpoint, i.e.

superiority of overall survival (“OS”) on selinexor as compared

to standard treatment.       In that press release, the company added

that,

     since selinexor-treated patients that achieved a complete
     response (CR) showed a substantial OS benefit as compared
     with the physician’s choice (PC) arm, Karyopharm and the
     [independent Data Safety Monitoring Board (“DSMB”)] agreed
     that patients would be permitted to continue on the
     selinexor arm or the PC arm, as applicable, following
     discussion between the patient and their treating physician
     . . .

     . . . Among patients on the selinexor arm, 13% demonstrated
     a CR with or without full hematologic recovery (CRi)
     compared to 3% of patients on the PC control arm. Some
     patients remained on selinexor for over one year, but this
     did not result in a statistically superior OS compared to
     the PC arm. The DSMB found no new clinically significant
     AEs in the patients receiving selinexor. Importantly,
     rates of sepsis and febrile neutropenia, or FN, were lower
     on the selinexor arm (sepsis 4.9%, FN 14.7%) compared to
     the PC arm (sepsis 6.1%, FN 36.4%). As expected, the most
     common selinexor-related adverse events were nausea,
     anorexia, fatigue, vomiting, and thrombocytopenia.

The press release added that “60mg of single-agent selinexor

dosed twice per week was well-tolerated”.
                                    - 5 -
        Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 6 of 31



     The SAC does not contend that those reported statistics are

false but, instead, avers that the statements, as a whole, are

materially misleading because they omit material information and

apparently contradict the trial data which plaintiff alleges

shows a lack of efficacy, high toxicity and worse overall

survival with selinexor compared to patients receiving standard

care.

            3. STORM

     STORM (Selinexor Treatment of Refractory Myeloma), on the

other hand, tested the safety and efficacy of selinexor in

combination with low-dose dexamethasone for the treatment of

heavily pre-treated patients with penta-refractory myeloma.              In

contrast to SOPRA, STORM was a single-arm study in that its data

was not compared to a control-group arm.          Nor did it evaluate

selinexor when used by itself.

     Upon receipt of the STORM study data, Karyopharm expressed

to its investors confidence in the results.          In an April 30,

2018, press release discussing Phase 2b of the study (“the STORM

press release”), for instance, the company stated that,

     [o]ral selinexor demonstrated a predictable and manageable
     tolerability profile, with safety results that were
     consistent with those previously reported from Part 1 of
     this study . . . and from other selinexor studies. As
     anticipated, the most common adverse events (AEs) were
     nausea, vomiting, fatigue and reduced appetite and were
     primarily low grade and manageable with standard supportive
     care and/or dose modification . . .

                                    - 6 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 7 of 31



The next day, Karyopharm hosted a conference call, during which

an executive officer represented that

     [t]he success of the STORM study is an important milestone
     for Karyopharm. And these data represent a significant
     step in establishing the efficacy and safety of selinexor
     as a new treatment option for patients with myeloma . . .
     We look forward to submitting detailed STORM study results
     for presentation in an upcoming medical oncology meeting.

     Karyopharm submitted its NDA to the FDA soon thereafter,

based primarily on the STORM study, and filed its final study

report in October, 2018.    One month later, however, the FDA

convened a post mid-cycle meeting to share its concern that

STORM, as a single-arm trial, could not support approval of

selinexor.   In the following months, the FDA continued to review

the STORM data and, in February, 2019, announced in a briefing

document the conclusion that selinexor was “associated with

significant toxicity” which caused all STORM patients, of which

there were 202, to experience at least one treatment emergent

adverse event (“TEAE”), with nearly 60% experiencing a serious

AE and more than 25% permanently discontinuing the drug due to

TEAEs.   Moreover, there were approximately 42 on-study deaths,

of which 18 were attributable to selinexor.       Four days later,

the agency announced that it would delay the approval of

selinexor until the FDA could review results from the BOSTON

trial.




                                 - 7 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 8 of 31



     Plaintiff now asserts that defendants’ positive, public

representations with regard to STORM were materially misleading

because the STORM trial data “demonstrated a highly toxic drug

with a safety record evidencing extremely poor tolerability” and

was unlikely to support FDA approval.

          4. BOSTON

     In June, 2017, Karyopharm commenced its BOSTON trial which

was designed to test selinexor in combination with low doses of

both dexamethasone and Velcade, another cancer treatment drug,

in patients with multiple myeloma who had received one to three

prior lines of cancer treatment.     That study tested the three

drugs together against the use of just Velcade and

dexamethasone.

     B. Real World Data

     In June, 2018, Karyopharm discussed with the FDA at a pre-

NDA meeting the various data it intended to submit in support of

its NDA, including real world data (“RWD”).       At that meeting,

Karyopharm affirmed that any use of RWD would include details

regarding selection criteria, handling of missing data and

elimination bias and be used for supportive analysis only.            In

an August, 2018, conference call, a Karyopharm executive also

represented to the public that the company would be “following

the FDA guidance with what [it] include[s] in the NDA”.         Despite



                                 - 8 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 9 of 31



those representations, Karyopharm’s NDA included a RWD study

that was not pre-specified or reviewed by the FDA.

     In subsequent conference calls and press releases,

Karyopharm executives discussed with its investors its

interpretation of the RWD study, reporting that the data showed

that the range for overall survival of highly refractory

multiple myeloma patients in the real world was three to four

months, whereas patients receiving selinexor-related treatment

had a median overall survival of 8.6 months.       The FDA

subsequently adjusted the data based on perceived methodological

errors, however, and determined that the median overall survival

in the real world was actually 12.6 and for STORM patients, it

was 10.4.

     In December, 2018, the FDA sent Karyopharm a written

request for additional information concerning the RWD study,

finding the comparability of the real-world patients to

selinexor-treated patients in the STORM study inadequate.

Karyopharm modified the analysis of the RWD study in response,

relying on a smaller subset of real-world patients that were

more similar to the patients in the STORM study in an effort to

reduce the potential for confusing or overly optimistic

conclusions.   The FDA reviewed those modifications but

ultimately refused to consider the results of the RWD due to the

continued lack of comparability between the two studies.
                                 - 9 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 10 of 31



     A. The Procedural History

     On July 23, 2019, the Allegheny County Employees’

Retirement System initiated a lawsuit in this Court against

Karyopharm, its officers and directors and certain underwriters

that participated in Karyopharm offerings (“the Allegheny

Action”).   That same day, notice of the putative securities

fraud class action was published pursuant to the Private

Securities Litigation Reform Act of 1995 (“the PSLRA”) on PR

Newswire, a national business-oriented press release

distribution service. 15 U.S.C. § 78u-4(a)(3)(A)(i).

     In September, 2019, Heather Mehdi filed this nearly-

identical putative class action against Karyopharm and certain

of its officers and directors in this Court.        A week later, Dr.

Thant moved for appointment as lead plaintiff in the Allegheny

action but that case was voluntarily dismissed in March, 2020.

Shortly thereafter, he filed a motion for appointment as lead

plaintiff and approval of counsel in the instant case which this

Court allowed in April, 2020.     In June, 2020, plaintiff filed

his first amended complaint and, after a motion to dismiss was

fully briefed, plaintiff filed the second amended complaint

(“the SAC”) with leave of Court in October, 2020.

     The Second Amended Complaint alleges that, during the class

period, defendants made materially misleading statements about

the efficacy and safety of selinexor in violation of Sections 11
                                 - 10 -
      Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 11 of 31



and 15 of the Securities Act of 1933 (“the Securities Act”), 15

U.S.C. §§ 77k & 77o (Counts I and II), Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934 (“the Exchange Act”), 15

U.S.C. §§ 78j(b) & 78t(a), and Rule 10b-5 (Counts III and IV).

It adds that, as a result of that decline in market value,

investors who purchased Karyopharm stock in reliance on those

false and/or misleading statements suffered significant losses.

      Defendants filed the pending motion to dismiss for failure

to state a claim in November, 2020.

II.   Discussion

      A. Legal Standard

      To survive such a motion to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

      When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents
                                  - 11 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 12 of 31



incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).   A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.        Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

     B. The Securities Exchange Act

     Section 10(b) of the Exchange Act makes it unlawful

“[t]o use or employ, in connection with the purchase or sale of

any security . . . any manipulative device or contrivance”. 15

U.S.C. § 78j(b).   SEC Rule 10b-5 implements that provision and

similarly makes it unlawful

     [t]o make any untrue statement of material fact or to omit
     to state a material fact necessary in order to make the
     statements made, in the light of the circumstances under
     which they were made, not misleading . . .

17 C.F.R. § 240.10b-5(b).

     Thus, to state a claim under Section 10(b) and Rule 10b-5,

a plaintiff must adequately plead six elements:

     1) a material misrepresentation or omission; 2) scienter,
     or a wrongful state of mind; 3) a connection with the
     purchase or sale of a security; 4) reliance; 5) economic
     loss and 6) loss causation.

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38

(2011) (internal citation omitted); see also ACA Fin. Guar.
                                 - 12 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 13 of 31



Corp. v. Advest, Inc., 512 F.3d 46, 58 (1st Cir. 2008) (citing

Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005)).

Although, “the mere possession of material[,] nonpublic

information does not create a duty to disclose it”, a company

that chooses to speak must provide enough facts “so that what

was revealed would not be so incomplete as to mislead”. Hill v.

Gozani, 638 F.3d 40, 57 (1st Cir. 2011) (brackets in original)

(internal citation omitted).

     A claim for securities fraud must also comply with Fed. R.

Civ. P. 9(b) and satisfy the exacting requirements of the PSLRA.

Rule 9(b) requires a party to state “with particularity the

circumstances constituting fraud” including the time, place and

content of the alleged false or fraudulent representations. Fed.

R. Civ. P. 9(b).   The PSLRA imposes two heightened pleading

requirements on federal securities fraud claims beyond those

enumerated in the Federal Rules of Civil Procedure. Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007).

     First, to support allegations of misleading statements or

omissions, a plaintiff must

     specify each statement alleged to have been misleading, the
     reason or reasons why the statement is misleading, and, if
     an allegation regarding the statement or omission is made
     on information and belief, the complaint shall state with
     particularity all facts on which that belief is formed.

15 U.S.C. § 78u-4(b)(1).    Second, a plaintiff must state “with

particularity facts giving rise to a strong inference” that the
                                 - 13 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 14 of 31



defendant acted recklessly or with the intent to deceive,

manipulate or defraud. 15 U.S.C. § 78u-4(b)(2); Greebel v. FTP

Software, Inc., 194 F.3d 185, 199 (1st Cir. 1999).         Such a

showing is often supported by direct evidence, including

admissions, internal records or other “smoking guns” suggesting

that the defendants “were aware that they were withholding vital

information or at least were warned by others that this was so”.

In re Boston Sci. Corp. Sec. Litig., 686 F.3d 21, 31 (1st Cir.

2012); see Tellabs, 551 U.S. at 324.

     Scienter “should be evaluated with reference to the

complaint as a whole rather than to piecemeal allegations.” ACA

Fin. Guar. Corp., 512 F.3d at 59.      When there are equally strong

inferences for and against scienter, “the draw is awarded to the

plaintiff.” City of Dearborn Heights Act 345 Police & Fire Ret.

Sys. v. Waters Corp., 632 F.3d 751, 757 (1st Cir. 2011).

     C. The Parties Arguments

     At the crux of plaintiff’s complaint is the contention that

defendants knew selinexor is and has always been severely toxic

and extremely limited in terms of efficacy but they,

nevertheless, told investors that the drug resulted in better

overall survival for refractory multiple myeloma patients than

those who were not treating with it.      As a result of the

representations, plaintiff contends that he and other class



                                 - 14 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 15 of 31



members purchased the company’s stock at an artificially

inflated price and consequently suffered losses.

     The SAC identifies more than 10 statements made by

Karyopharm executives in which material facts were allegedly

either omitted or misrepresented.      Because the challenged

statements are numerous and largely duplicative, the Court will

refer to them cumulatively or by general groupings. See In re

Parametric Tech. Corp. Sec. Litig., 300 F. Supp. 2d 206, 213 (D.

Mass. 2001) (grouping together for consideration closely related

statements).   Broadly, the challenged statements fall into

categories regarding 1) the safety and efficacy of selinexor in

the context of the SOPRA trial 2) the same in the context of the

STORM trial and 3) the inclusion of the RWD study in the NDA and

the conclusions drawn therefrom.      Plaintiff avers that the

challenged statements were misleading and made with the

requisite scienter.

     Defendants counter that the complaint fails to state a

claim on multiple, independent and dispositive grounds.         They

assert that plaintiff has not pled any particularized facts

which demonstrate that Karyopharm or the individual defendants

made actionable, false or misleading statements or omissions

because all material information was disclosed to investors.

Defendants further contend that 1) their factual statements were

accurate, 2) their statements interpreting clinical trial
                                 - 15 -
        Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 16 of 31



results were non-actionable opinions and 3) plaintiff’s

allegations do not give rise to the strong inference of scienter

necessary to state a claim for securities fraud under the PSLRA.

     D. The Safety and Efficacy of Selinexor

              1.   The SOPRA Trial

     Plaintiff’s contention that Karyopharm made materially

misleading statements with respect to the SOPRA trial is

contradicted by the timely disclosures that the company did

make.    With respect to the SOPRA press release, for instance,

defendants expressly stated that Karyopharm was canceling that

clinical trial because the results showed it would “not reach

statistical significance for overall survival (OS), the study’s

primary endpoint”. See In re The First Marblehead Corp. Sec.

Litig., 639 F. Supp. 2d 145, 155 (D. Mass. 2009) (noting that

“[a] plaintiff fails to plead an actionable § 10(b) claim

predicated on the concealment of information if that information

was, in fact, disclosed.”).        Defendants thus disclosed to

investors that selinexor-treated patients, in general, showed a

worse overall survival rate as compared to standard care

patients. See In re Biogen Sec. Litig., 179 F.R.D. 25, 39 (D.

Mass. 1997) (explaining that, if “the most relevant and

disappointing aspect of the [results]—the failure to reach the

primary endpoint” had been disclosed, “any additional disclosure



                                    - 16 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 17 of 31



. . . would not have altered the total mix of information

available”).

     To the extent plaintiff asserts that the press release

represented the opposite, quoting the company’s statement that

“selinexor-treated patients . . . showed a substantial OS

benefit as compared with the [control]”, the Court is

unpersuaded.   Plaintiff, ironically, misleads this Court by

truncating that statement and separating it from its context.

See Gerneth v. Chiasma, Inc., No. 16-cv-11082, 2018 WL 935418,

at (D. Mass. Feb. 15, 2018) (considering the context of a

statement to determine its materiality).       He omits from it

1) Karyopharm’s qualification that the only selinexor-treated

patients who showed an OS benefit were those who “achieved a

complete response” and 2) the company’s concession that only 13%

selinexor patients achieved that response.       Read in that

context, however, no reasonable investor would have understood

the SOPRA press release to be claiming that the trial showed a

better overall survival rate for selinexor-treated patients. See

also Corban v. Sarepta Therapeutics, Inc., No. 14-cv-10201, 2015

WL 1505693, at *6 (D. Mass. Mar. 31, 2015) (“That the company .

. . cast its trial results in a positive light does not detract

from [its] disclosure[s], as a defendant does not have a duty to

cast the descriptions of its business in the most negative

light” (internal quotation marks omitted)).
                                 - 17 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 18 of 31



     Furthermore, the press release was not rendered incomplete

for failure to disclose 1) that the median overall survival for

patients receiving selinexor was 94 days as compared to 170 days

for patients receiving standard care and/or 2) that 100% of the

evaluable patients who received selinexor experienced adverse

events, 80% experienced serious AEs and 20% experienced AEs

leading to death.   First, Karyopharm has no affirmative duty to

disclose every piece of information in its possession in which

an investor may have an interest. See Hill, 638 F.3d at 56–57

(“[T]he mere possession of material[,] nonpublic information

does not create a duty to disclose it.” (internal citation

omitted)).

     Second, the information the company shared adequately

provided its investors with an overall picture of the safety and

efficacy of selinexor in the context of the SOPRA trial. See id.

at 60 n.5 (“[W]e have not required complete disclosure of all

the details when the overall risk is disclosed.”).         In fact,

Karyopharm disclosed not only that most selinexor-treated

patients in SOPRA failed to demonstrate a superior overall

survival rate but also that selinexor was associated with AEs,

the most common of which included nausea, anorexia, fatigue,

vomiting and thrombocytopenia.     The company also provided the

specific rates of incidence on both arms of the trial for sepsis

and febrile neutropenia, two other AEs.       Nothing in the SAC thus
                                 - 18 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 19 of 31



permits the reasonable inference that the omitted SOPRA toxicity

and efficacy data would have substantially altered the total mix

of information available to investors. See In re Biogen Sec.

Litig., 179 F.R.D. at 39.

     Instead, the reasonable inference supported by the factual

allegations is that the defendants genuinely believed that the

available data could support FDA approval for selinexor.          Even

after terminating SOPRA, the company continued to invest in

clinical trials for the drug and ultimately filed an NDA. See

Local No. 8 IBEW Retirement Plan & Trust v. Vertex Pharm., Inc.,

838 F.3d 76, 81 (1st Cir. 2016) (noting that a company’s

investment in clinical trial design and performance of a

clinical study suggests that the company “must have thought that

positive results were possible”).      Moreover, the FDA eventually

approved the drug, in combination with dexamethasone, for the

treatment of multiple myeloma patients who have received four

prior cancer treatments or therapies and did so without a

“black-box” warning. In re Biogen Idec, Inc. Sec. Litig., No.

05-cv-10400, 2007 WL 9602250, at *3 (D. Mass. Oct. 25, 2007)

(describing a black-box warning as “the strictest FDA warning

that the agency employs”).     Thus, selinexor was able to meet the

requisite safety and efficacy standards, validating Karyopharm’s

proclaimed views of it. See 21 C.F.R. § 314.105(c) (“FDA will



                                 - 19 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 20 of 31



approve an application after it determines that the drug meets

the statutory standards for safety and effectiveness.”).

             2.   The STORM Trial

     Plaintiff further maintains that Karyopharm misrepresented

the safety and efficacy data from the STORM trial by stating

that “selinexor demonstrated a predictable and manageable

tolerability profile” yet omitting that 100% of the enrolled

patients experienced AEs, nearly 60% experienced a severe AE,

more than 25% of patients permanently discontinued the drug due

to its side effects and approximately 18 on-study deaths were

attributed to it.    Given the circumstances of the STORM-related

disclosures, the Court finds that position well-taken.

     Unlike the SOPRA-related statements which announced the

termination of that trial due to selinexor’s failure to

demonstrate a superior overall survival rate, the statements

discussing STORM announced that the trial was a success and “an

important milestone for Karyopharm” with respect to obtaining

FDA approval for the drug.     In that context, knowledge of

selinexor’s toxicity plausibly would have altered the total mix

of information available to investors which was otherwise

“skewed to present a rosy picture”. Cf. Hill, 638 F.3d at 61

(concluding that a disclosure was not incomplete because the

total mix of statements “was not skewed to present a rosy

picture”).   Karyopharm’s disclosure of the most common AEs,
                                 - 20 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 21 of 31



namely, nausea, vomiting, fatigue and reduced appetite,

plausibly falls short of rendering its representation of STORM

not misleading.

     Noteworthy, the FDA apparently found STORM’s toxicity data

significant in that the agency suggested as much in the February

briefing document and delayed its decision with respect to the

approval of selinexor until the STORM data could be supplemented

by Karyopharm’s ongoing BOSTON trial.       Accordingly, at this

stage, the Court concludes that defendants’ STORM-related

disclosures were arguably incomplete for failing fully to reveal

the drug’s toxicity.

     E. The Real World Data

     Plaintiff finally proclaims that Karyopharm’s disclosures

relating to the real-world data were misleading, in violation of

federal securities law.    First, plaintiff challenges as false

and/or materially misleading defendants’ statement that the

company was following FDA guidance as to the safety information

it included in its NDA because Karyopharm included a RWD study

that was not pre-specified and purportedly had methodological

errors.   One major fallacy of that challenge, however, is that

the FDA and Karyopharm agreed at a pre-NDA meeting that the

company could submit RWD for supportive analysis and plaintiff

fails to allege any other purpose for which Karyopharm included

the RWD study in its NDA.
                                 - 21 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 22 of 31



     Furthermore, as defendants aver, any technical non-

compliance with FDA guidance in connection with the RWD was of

no consequence because the FDA ultimately accepted, reviewed and

approved Karyopharm’s NDA.     In any event, defendants’ broad

representation that they were “following the FDA guidance”

constitutes an immaterial “generic assertion[]” regarding

compliance. Cf. Singh v. Cigna Corp., 918 F.3d 57, 63–64 (2d

Cir. 2019).

     With respect to the differing real-world survival rates

calculated by the defendants and the FDA, the discrepancy

constitutes a non-actionable scientific disagreement.         Although

the FDA interpreted the RWD study results differently (adjusting

for alleged methodological errors) and defendants’ view of the

data may have been erroneous, those facts alone do not render

their opinions actionable. See Harrington v. Tetraphase Pharm.

Inc., No. 16-cv-10133, 2017 WL 1946305, at *5 (D. Mass. May 9,

2017) (noting that “courts have been clear that scientific

opinions are just that: opinions”); see also In re Sanofi Sec.

Litig., 87 F. Supp. 3d 510, 543 (S.D.N.Y. 2015) (noting that

“courts have repeatedly held publicly stated interpretations of

the results of various clinical studies to be opinions because

reasonable persons may disagree over how to analyze data and

interpret results and neither lends itself to objective

conclusions.” (internal quotations omitted)).
                                 - 22 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 23 of 31



     Nowhere in the SAC does plaintiff allege plausibly that the

defendants knew the conclusions they reported from the RWD were

false.   Nor does plaintiff proffer factual allegations to

support its position that, when defendants submitted the NDA,

they knew the real-world data on which they relied contained

methodological errors. See Harrington, 2017 WL 1946305, at *5

(“An opinion is only actionable . . . if it is without any

reasonable basis or objectively false” (internal citation and

marks omitted)).   Accordingly, plaintiff has failed to plead any

actionable statement regarding the RWD study. See ACA Financial

Guaranty Corp., 512 F.3d at 62 (rejecting pleadings of “fraud by

hindsight”).

     F. Scienter

     To the extent plaintiff plausibly alleges an actionable

statement or omission, he fails adequately to plead scienter.

Scienter is “a mental state embracing intent to deceive,

manipulate, or defraud”. ACA Fin. Guar. Corp., 512 F.3d at 58

(quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12

(1976)).   It requires a showing that the defendant acted with

“either conscious intent to defraud [investors] or a high degree

of recklessness”. Id. (internal quotation marks omitted).          Under

the PSLRA, a plaintiff must “state with particularity facts

giving rise to a strong inference” of scienter. 15 U.S.C. § 78u-



                                 - 23 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 24 of 31



4(b)(2).    The Supreme Court has instructed that, to qualify as

“strong”,

     an inference of scienter must be more than merely plausible
     or reasonable—it must be cogent and at least as compelling
     as any opposing inference of nonfraudulent intent.

Tellabs, 551 U.S. at 314.

     Here, plaintiff’s allegations of scienter are based

primarily upon the accounts of four former Karyopharm employees

(“FEs”) alleging various instances where company executives

attempted to conceal from or minimize to the FDA adverse events

related to selinexor.    Importantly, none of those accounts shows

a desire of defendants to mislead investors. Fire and Police

Pension Ass’n of Colo. v. Abiomed, Inc., 778 F.3d 228, 231 (1st

Cir. 2015) (“Not all claims of wrongdoing by a company make out

a viable claim that the company has committed securities

fraud.”).    In fact, of the approximately 55 scienter-specific

allegations, not one mentions investors and the one that

mentions “the price of stock” refers to statements that were

released well-before the commencement of the Class Period.

Furthermore, only two FE accounts discuss events taking place

during the Class Period and, as defendants contend, neither

     alleges any contact with the Individual Defendants, or
     anyone else alleged to have had any involvement in
     preparing any of the challenged statements.

Citing Southland Sec. Corp. v. INSpire Ins. Solutions Inc., 365

F.3d 353, 366 (5th Cir. 2004) (stating that corporate scienter
                                 - 24 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 25 of 31



looks only “to the state of mind of the individual corporate

official or officials who make or issue the [challenged]

statement”).

     The SAC also fails to demonstrate that defendants’ STORM-

related omissions were reckless.      To establish scienter by

recklessness, a plaintiff must show that defendants made

     a highly unreasonable omission, involving not merely
     simple, or even inexcusable, negligence, but an extreme
     departure from the standards of ordinary care, and which
     presents a danger of misleading buyers or sellers that is
     either known to the defendant or is so obvious the actor
     must have been aware of it.

City of Dearborn Heights, 632 F.3d at 757 (citation omitted).

     In this case, plaintiff has failed to demonstrate that

defendants’ omission of the STORM toxicity data was highly

unreasonable.   First, defendants offer a plausible, nonculpable

explanation for not disclosing that data, i.e. they believed

that such a disclosure was unnecessary to render their

representations of selinexor’s safety profile not misleading.

Defendants plausibly contend that the market knew that any

treatment tailored to a “very ill patient cohort” such as its

multiple myeloma patients would result in high numbers of AEs

and, therefore, understood that any representation as to the

safety and tolerability of such a treatment was relative to that

context.   As a result, no reasonable investor would interpret

their statement that selinexor’s safety profile was

                                 - 25 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 26 of 31



“predictable” and “manageable” to mean the drug was benign.

Second, it was not “so obvious” that Karyopharm’s STORM-related

disclosures posed a danger of misleading the market.         To the

contrary, a contemporaneous analyst report “acknowledge[d that]

the drug’s toxicity profile could impact its overall adoption”,

demonstrating that defendants’ disclosures were adequate. 1

     In any event, defendants also made several informative

disclosures to investors which point against scienter.         When the

FDA placed Karyopharm’s clinical trials on hold in March, 2017,

for purportedly withholding certain AEs from selinexor’s safety

database, for instance, the company readily disclosed that event

as it unfolded. See Mehta v. Ocular Therapeutix, Inc., 955 F.3d

194, 208 (1st Cir. 2020) (“[D]isclosures about the nature and

consequences of [an FDA investigation] undercut any inference

that defendants intentionally or recklessly misled investors”);

In re Genzyme Corp. Sec. Litig., 754 F.3d 31, 42 (1st Cir. 2014)

(“[Informative disclosures] undercut any inference of fraudulent

intent on the part of defendants”).      Moreover, in its 2016 and

2017 Annual Reports, the company cautions investors that “drug

development [such as with selinexor] entails a high risk of

failure” because 1) it is hard to predict when or if a drug



1 See In re Zyprexa Prod. Liability Litig., 549 F. Supp. 2d 496
(E.D.N.Y. 2008) (taking judicial notice of published analyst
reports in determining what the market knew).
                              - 26 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 27 of 31



candidate will prove effective and 2) results of its trials

“could reveal an unacceptably high severity and prevalence of

[selinexor-related] side effects” that may cause the FDA to

reject its NDA. See Ezra Charitable Trust v. Tyco Intern., Ltd.,

466 F.3d 1, 8 (1st Cir. 2006) (“[A]ttempts to provide investors

with warnings of risks generally weaken the inference of

scienter”).   Such voluntary disclosures “are not the actions of

a company bent on deceiving investors”. See Abiomed, 778 F.3d at

243–44.

     G. Section 20(a)

     The SAC also asserts a claim for control person liability

pursuant to Section 20(a) of the Exchange Act against the

individual defendants.    Section 20(a) imposes joint and several

liability on any person who, “directly or indirectly, controls

any person liable” under Section 10(b) and Rule 10b-5. 15 U.S.C.

§ 78t(a).   Because the SAC fails to allege an underlying

violation of the federal securities laws, the amendment with

respect to plaintiff’s Section 20(a) claim is also futile. See

Greebel, 194 F3d at 207.

     H. The Securities Act

     Finally, defendants contend that plaintiff has failed to

state claims under the Securities Act because those allegations

also fall short of Rule 9(b)’s heightened pleading standard and,

with respect to Section 11 in particular, plaintiff has not
                                 - 27 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 28 of 31



established that he has standing to sue.       Plaintiff rejoins that

no heightened pleading standard applies to Sections 11 and 15 of

the Securities Act.    As to standing, plaintiff asserts that he

has alleged sufficient facts to plausibly suggest that the

shares of Karyopharm stock he purchased are traceable to the

public offerings.

     Section 11 is an “enforcement mechanism[] for the mandatory

disclosure requirements of the Securities Act”. Glassman v.

Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996).         It

imposes liability on the issuer of a security, as well as any

person who signs the registration statement or serves as a

director, if the registration statement (1) contains an untrue

statement of material fact, (2) omits a material fact required

to be included or (3) omits a material fact necessary to make

the statements therein not misleading. 15 U.S.C. § 77k(a).

     Section 11 differs from § 10(b) of the Securities Exchange

Act because the former does not include a scienter or reliance

requirement and neither the heightened pleading standard of Fed.

R. Civ. P. 9(b) nor the PSLRA applies unless a § 11 claim sounds

in fraud.   Thus, to state a claim under Section 11, a plaintiff

need only allege plausibly

     (1) the existence of either a misstatement or an unlawful
     omission; and (2) materiality.




                                 - 28 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 29 of 31



Pension Trust v. J.Jill, Inc., 360 F. Supp. 3d 17, 22 (D. Mass.

2018) (quoting In re Morgan Stanley Info Fund Secs. Litig., 592

F.3d 347, 359 (2d Cir. 2010)).

     An action under Section 11, however,

     may be maintained only by those who purchase securities
     that are the direct subject of the prospectus and
     registration statement.

Plumbers’ Union Local No. 12 Pension Fund v. Nomura Asset

Acceptance Corp., 632 F.3d 762, 768 n.5 (1st Cir. 2011)

(citation omitted).    That requires the plaintiff to have

purchased shares either in the offering or to be able to trace

their shares back to it. In re Ariad Pharm., Inc. Sec. Litig.,

842 F.3d 744, 755 (1st Cir. 2016).

     That standing inquiry becomes complicated where, as here,

“the company has issued shares under multiple registration

statements”. Id.   Under such circumstances, a plaintiff must

plead plausibly that his “shares were issued under the allegedly

false or misleading registration statement”, rather than another

statement. Id.

     Here, the SAC fails to set forth sufficient facts to permit

the reasonable inference that the shares purchased by plaintiff

were issued as part of or traceable to the April, 2017, and May,

2018, public offerings.    First, the SAC does not allege that

plaintiff purchased his shares directly in the secondary

offerings themselves.    Second, his allegations with regard to
                                 - 29 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 30 of 31



the traceability of his purchases are unavailing.        Plaintiff

contends that “upon information and belief” his shares “are

traceable and/or were purchased pursuant to” the secondary

offerings.    The allegations he offers to support that belief,

however, do not exclude the possibility that he purchased common

stock from the pool of previously issued shares. See In re Ariad

Pharm., Inc., 842 F.3d at 756 (“Indeed, the obvious alternative

explanation is that the[ purchased stock] could instead have

come from the pool of previously issued shares.”).         In fact,

41,887,829 shares of Karyopharm stock were already outstanding

prior to the April, 2017, offering (which issued only 3,902,430

shares) and 49,670,328 were outstanding prior to the May, 2018,

offering (which issued only 9,152,543 shares).

     Furthermore, none of plaintiff’s purchases of Karyopharm

stock took place on the day of either secondary offering and the

price per share paid by him never matched the offering prices.

The public offering price for the April, 2017, shares was $10.25

per share and the price per share for the May, 2018, offering

was $14.75.   Not one of the purchases proffered by plaintiff was

at either price. See In re Ariad Pharm., Inc., 842 F.3d at 756

(noting the timing and price of the stock purchases).

Accordingly, plaintiff lacks standing to bring claims under the

Securities Act and, for that reason, Counts I and II will be

dismissed.
                                 - 30 -
     Case 1:19-cv-11972-NMG Document 53 Filed 07/21/21 Page 31 of 31



                                 ORDER

     For the foregoing reasons, defendants’ motion to dismiss

the second amended complaint (Docket No. 44) is ALLOWED.

Plaintiff’s second amended complaint is hereby DISMISSED without

prejudice.

So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated July 21, 2021




                                 - 31 -
